        Case 1:20-cr-00011-SPW Document 21 Filed 04/30/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


UNITED STATES OF AMERICA,                       CR 20-11-BLG-SPW-TJC

                   Plaintiff,
                                                ORDER VACATE
vs.                                             DETENTION HEARING

ANFERNEE JAMAL LIMBERHAND,

                   Defendant.


      Defendant has filed a Motion to Vacate the Detention Hearing. (Doc. 20.)

Accordingly, the detention hearing currently scheduled for May 1, 2020, at 9:30

a.m. is VACATED.

      DATED this 30th day of April, 2020.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
